Filed 11/18/21 AWH Burbank Hotel v. Hollywood Way SHG CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 AWH BURBANK HOTEL, LLC,                                              B308035, B312902

           Plaintiff, Cross-defendant, and                            (Los Angeles County
           Respondent,                                                Super. Ct. No. EC065699)

           v.

 HOLLYWOOD WAY SHG, LLC,

           Defendant, Cross-complainant,
           and Appellant.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, Curtis A. Kin, Judge. Affirmed.
      Law Offices of Robert H. Bisno, Robert H. Bisno; Benedon
& Serlin, Judith E. Posner and Kian Tamaddoni for Defendant,
Cross-complainant, and Appellant.
      Allen Matkins Leck Gamble Mallory & Natsis,
Charles D. Jarrell and Melissa K. Zonne for Plaintiff,
Cross-defendant, and Respondent.
                  ____________________________
       Appellant Hollywood Way SHG, LLC (Hollywood Way)
appeals from a judgment in favor of respondent AWH Burbank
Hotel, LLC (Burbank Hotel). The parties are the owners of
adjoining commercial properties. At issue in this appeal is the
trial court’s denial of Hollywood Way’s request for a declaratory
judgment establishing that any further development of Burbank
Hotel’s property must comply with the terms of the parties’
reciprocal parking and maintenance agreement (REA).
       Declaratory judgments are appropriate “in cases of actual
controversy relating to the legal rights and duties of the
respective parties” to a contract. (Code Civ. Proc.,1 § 1060.)
Here, there is no “actual controversy” underlying Hollywood
Way’s request for a declaratory judgment. As Hollywood Way
represents repeatedly in its appellate briefing, Burbank Hotel
has consistently agreed the REA governs the terms of any future
development. Hollywood Way identifies nothing in the record
suggesting Burbank Hotel intends to take action inconsistent
with the REA.
       Accordingly, we affirm.

      FACTUAL AND PROCEDURAL BACKGROUND2

1.    The REA
     Hollywood Way and Burbank Hotel own adjacent
properties across the street from the Burbank Airport.




      1 Further unspecified statutory citations are to the Code of
Civil Procedure.
      2  Hollywood Way does not contest on appeal the trial
court’s findings of fact. Accordingly, we rely in part on the trial



                                     2
Hollywood Way’s property contains an office building, and
Burbank Hotel’s property contains a hotel, convention center, and
large parking area. Burbank Hotel acquired its property in 2014,
and Hollywood Way acquired its property in 2015.
      The two properties are subject to the REA, executed in
1997 when the properties were subdivided from a single parcel.
The intent of the REA was “to establish certain reciprocal
agreements, easements, covenants, and conditions with respect to
both the Office Parcel and the Hotel Parcel,” “binding upon . . . all
successor owners of any interest in either Parcel.”
      The following provisions of the REA are relevant to this
appeal. Sections 2.1 and 2.2 grant each property a nonexclusive
easement for driveway and parking access on the other property,
subject to restrictions not at issue here. Section 3.1 provides that
neither property owner “may change the location or configuration
of any Driveway within its Parcel without the prior written
consent of” both the City of Burbank and the owner of the other
property. The other owner’s consent “shall not be unreasonably
withheld or delayed,” and failure to respond to a request for
consent within 10 days shall be deemed as consent. Section 3.2.
prohibits any obstructions on the properties “that would prevent
or impede vehicle or pedestrian access from one Parcel to the
other.”
      Section 3.3 provides that, “Subject to Section 6.21, each
Owner may change at any time and from time to time the
buildings and parking configurations on its Parcel subject to the
restrictions and limitations set forth in this Agreement provided


court’s statement of decision when summarizing the relevant
facts.




                                     3
that the size, number, location, and uses of such replacement
buildings (including the orientation of entrances thereto) are such
that each Parcel will generally support its own parking needs in
accordance with all legal requirements.”
       Section 6.21 provides, “The parties may not permanently
change or agree to change permanently parking, access, building
locations, or driveways in violation of applicable laws and codes,
including, without limitation, the provisions of Planned
Development 89-1. To assure compliance with this Section 6.21,
all such changes shall be approved by the Community
Development Director of the City of Burbank.” “Planned
Development 89-1” refers to the City of Burbank’s zoning of the
two properties.
       The REA grants reasonable attorney fees to the prevailing
party in any action for breach of the agreement.

2.    The Dispute
      On June 3, 2016, pursuant to section 3.1 of the REA,
Burbank Hotel requested Hollywood Way’s consent to relocate
and reconfigure some of the hotel property’s driveways. Counsel
for Hollywood Way responded in an e-mail on June 8, 2016, that
Hollywood Way was “studying” the proposed changes to the
driveways “and will respond promptly.”
      In the same e-mail, counsel relayed Hollywood Way’s
position on any plans Burbank Hotel had to develop the hotel
property. Counsel stated that Hollywood Way “does not agree to,
and fully opposes,” any plans “to further develop the Parking Lot
with additional buildings.” The e-mail further stated that
“[Hollywood Way’s] consent is required for additional buildings to
be placed on the [hotel] Property,” and Hollywood Way “will
oppose, by all legal means, any and all entitlement efforts to the



                                   4
extent the efforts seek[ ] to entitle additional buildings on [the]
property, which is subject to the REA.”
       The June 8, 2016, e-mail was the only response Burbank
Hotel received from Hollywood Way regarding the proposed
driveway reconfiguration—that is, Hollywood Way never gave a
final answer as to whether it would consent to the proposed
driveway reconfiguration.
       On August 24, 2016, Burbank Hotel filed a declaratory
relief action challenging Hollywood Way’s withholding of consent.
Hollywood Way filed a cross-complaint on September 19, 2016.
We summarize the operative pleadings in part 3, post.
       On October 20, 2017, while the litigation was pending,
Burbank Hotel e-mailed Hollywood Way a second request for
consent to reconfigure the driveways, and attached two proposed
reconfiguration plans. A principal of Hollywood Way responded
24 minutes later, denying consent and objecting to “any
structures that impede[ ] right of way.”
       Burbank Hotel e-mailed Hollywood Way’s principal a few
weeks later explaining that Burbank Hotel was not requesting
Hollywood Way’s approval of development of the hotel property,
but only consent to either of the two proposed driveway relocation
plans. The e-mail stated, “It goes without saying, although we
fully acknowledge here, that any further building or development
shown on the site plans, or otherwise, requires City approval and
compliance with the terms of the REA. Accordingly, your
consent, if given, will be directed only to the proposed relocation
of driveways (on whichever plan you choose), and not a consent to
further building or development, for which any and all of
Hollywood Way’s rights will be reserved.”




                                    5
       After an exchange of further correspondence with
Hollywood Way’s counsel, in which Burbank Hotel reiterated that
consent to driveway relocation would not constitute consent to
any other further building or development, Hollywood Way
continued to deny consent. Hollywood Way also asked for an
explanation as to how Burbank Hotel intended to satisfy section
6.21 of the REA, concerning zoning requirements and city
approvals.
       On May 18, 2018, Burbank Hotel sent Hollywood Way a
third request for consent to driveway relocation, and enclosed a
site plan. The request emphasized that Burbank Hotel was
seeking consent solely for driveway relocation, and not to any
other items depicted on the site plan or otherwise. The request
further stated that Burbank Hotel “acknowledges and agrees that
certain contemplated changes to the site must be approved by the
City of Burbank, and thus the giving of any consent by
[Hollywood Way] in response to this request for consent shall not
amount to any agreement to any change in violation of section
6.21 of the REA.”
       Hollywood Way’s counsel responded that consent was not
given, stating, inter alia, that under section 6.21 of the REA,
Hollywood Way did not have the “legal ability” to consent to any
plans to change the driveways unless the City of Burbank had
first given its approval.

3.    The Trial
      At the time of trial, Burbank Hotel’s second amended
complaint asserted a single cause of action for declaratory relief.
It sought a declaration that, apart from driveway relocation, the
REA did not require Burbank Hotel to obtain Hollywood Way’s
consent for additional development of the hotel property.



                                    6
Burbank Hotel further sought a declaration that its request for
consent to the driveway relocation was deemed approved under
the REA because Hollywood Way did not respond to the request
within 10 days, and Hollywood Way’s refusal to give consent was
unreasonable.
       Hollywood Way’s fifth amended and supplemental cross-
complaint asserted causes of action for breach of contract,
declaratory relief, breach of fiduciary duty, accounting, unjust
enrichment/restitution, public nuisance, and private nuisance.
Only Hollywood Way’s cause of action for declaratory relief is at
issue in this appeal. As to that cause of action, the complaint
requested that the trial court “declare the rights of the parties
under the REA and issue an injunction against [Burbank Hotel]
further violating and failing to perform the REA, as [Burbank
Hotel] has done and continue[s to] do . . . .”
       The cross-complaint’s prayer listed a number of issues on
which Hollywood Way sought a declaration. In this appeal,
Hollywood Way focuses solely on one issue, its request for a
declaration “that no further buildings may be built, constructed
or placed on the Hotel Parcel unless and until [Burbank Hotel]
satisfies the REA, including but not limited to satisfying
Section 3.3 . . . .”3
       The action proceeded to a bench trial on Burbank Hotel’s
cause of action for declaratory relief, and Hollywood Way’s causes


      3  This quotation is the only language from the prayer cited
by Hollywood Way on appeal. The prayer also sought, inter alia,
declarations concerning Burbank Hotel’s obligations as to
parking gates, signage, and maintenance of the properties, and a
declaration that a building constructed on the hotel property
failed to support its own parking needs as required by the REA.




                                   7
of action for declaratory relief and public and private nuisance.4
As relevant to this appeal, Burbank Hotel’s managing partner
testified on cross-examination that under section 6.21 of the REA,
Burbank Hotel could not “do anything in violation of law,
including [Planned Development 89-1 and] . . . city codes and
provisions.” Burbank Hotel’s counsel similarly acknowledged
that any development would have to go through “the zoning
process” and the REA would require Burbank Hotel to comply
with whatever zoning restrictions were in effect, whether
Planned Development 89-1 or some future modification of those
requirements.
       Following trial, Hollywood Way requested a statement of
decision, and listed 65 issues it wished addressed. The trial court
then issued a statement of decision ruling in favor of Burbank
Hotel on its complaint and against Hollywood Way on its cross-
complaint.
       As to Burbank Hotel’s request for declaratory relief, the
court found that the REA “only requires a parcel owner to obtain
the consent of the other parcel owner with respect to making
changes to a driveway,” not with respect to any other “changes,
alterations, or development of the Hotel Parcel.” The court
further found that Hollywood Way had unreasonably withheld its
consent in violation of the REA and “operated in bad faith
throughout.” Based on evidence at trial, the court concluded that

      4  The trial court granted summary adjudication against
Hollywood Way on its causes of action for breach of fiduciary
duty, accounting, and unjust enrichment/restitution. The court
bifurcated for trial Hollywood Way’s breach of contract claim,
which was the sole claim for damages as opposed to equitable
relief. The parties later stipulated to enter judgment in favor of
Burbank Hotel on the breach of contract claim.



                                    8
Hollywood Way had withheld consent in order to interfere with
Burbank Hotel’s broader development plans. The court
characterized this as a “shakedown” intended to obtain millions
of dollars in exchange for Hollywood Way dropping its objections
to the development. Accordingly, the court ruled that Hollywood
Way, by unreasonably withholding consent in violation of the
REA, effectively granted consent.
       The trial court found that “[Hollywood Way’s] cross-claim
for declaratory relief is not altogether clear,” but “[i]nsofar as
[Hollywood Way’s] cross-claim for declaratory relief seeks the
Court’s declaration regarding the rights of the parties under the
REA concerning development of their respective parcels, the
Court has done so with respect to [Burbank Hotel’s] request for
declaratory relief. Insofar as [Hollywood Way] seeks a
declaration concerning other actions by [Burbank Hotel]
purportedly in violation of the REA, the Court declines to do so.
The Court does not find that [Hollywood Way] met its burden to
prove [Burbank Hotel] violated any provisions of the REA.” The
court further found that Hollywood Way had failed to prove that
any acts by Burbank Hotel constituted a public or private
nuisance.
       The trial court entered judgment in favor of Burbank Hotel
on its cause of action for declaratory relief and against Hollywood
Way on all causes of action in its cross-complaint. It determined
that Burbank Hotel was the prevailing party and awarded
attorney fees of $1,413,369 and costs of $12,904.30.
       Hollywood Way timely appealed.




                                    9
                         DISCUSSION
       The sole question in this appeal is whether the trial court
erred in denying Hollywood Way’s request for declaratory relief.
Hollywood Way does not otherwise challenge the judgment,
including the trial court’s granting of Burbank Hotel’s request for
declaratory relief.
       A person may bring an action for declaratory relief to
resolve an “actual controversy relating to the legal rights and
duties of the respective parties.” (§ 1060.) The “actual
controversy” requirement “ ‘ “encompasses a probable future
controversy,” ’ ” not one that is “ ‘ “conjectural, anticipated to
occur in the future, or an attempt to obtain an advisory opinion
from the court. ” ’ ” (Artus v. Gramercy Towers Condominium
Assn. (2018) 19 Cal.App.5th 923, 934 (Artus).) We review de novo
whether a claim presents an “actual controversy.”5 (Redondo
Beach Waterfront, LLC v. City of Redondo Beach (2020)
51 Cal.App.5th 982, 1000.)
       As an initial matter, on appeal Hollywood Way greatly
narrows the scope of its request for declaratory relief. The prayer
of its cross-complaint listed many issues for which it sought
judicial declarations, as did its request for a statement of
decision. On appeal, in contrast, it asserts only one issue in the
prayer on which it contends the trial court erred, namely “that no
further buildings may be built, constructed or placed on the Hotel
Parcel unless and until [Burbank Hotel] satisfies the REA,
including but not limited to satisfying Section 3.3 . . . .” Again,


      5The parties dispute what standard of review applies
assuming the threshold requirement of an actual controversy is
met. We need not reach that question to resolve this appeal.




                                   10
section 3.3 permits the property owners to “change . . . buildings
and parking configurations” subject to section 6.21 and “the
restrictions and limitations set forth” in the REA. Section 6.21 in
turn prohibits any changes to the property “in violation of
applicable laws and codes” including Planned Development 89-1,
and requires city approval for such changes.
      Similarly, of the 65 questions presented in its request for a
statement of decision, on appeal Hollywood Way identifies only
three questions purportedly pertinent to the single issue
identified in the prayer:6 (1) “Are [Burbank Hotel’s] rights to
develop on the Hotel Parcel, pursuant to the REA section 6.21,
limited to what is permitted to be developed under Planned
Development 89-1 . . . ?”; (2) “Must any development of a building
by [Burbank Hotel] satisfy the City of Burbank Zoning
Regulations, to satisfy REA section 6.21?”; and (3) “Has
[Burbank Hotel] demonstrated, by a preponderance of the
evidence, that any development of new building(s) it seeks to
develop on the Hotel Parcel will not substantially interfere with
[Hollywood Way’s] easements over the Driveways and Parking
Areas of the Hotel Parcel?”

      6  Hollywood Way’s request for a statement of decision had
separate sections for questions pertinent to the declaratory relief
sought by Burbank Hotel and questions pertinent to the
declaratory relief sought by Hollywood Way. The three questions
identified in this appeal were in fact in the section of questions
pertinent to Burbank Hotel’s claim, not Hollywood Way’s claim.
Thus, we question Hollywood Way’s contention on appeal that
these questions were intended “[t]o support [Hollywood Way’s]
prayer for relief.” We nonetheless accept for purposes of
argument that the three questions were intended to support
Hollywood Way’s own prayer for relief.




                                   11
       Apart from the above-quoted language, Hollywood Way
does not identify on appeal any other portion of the prayer or the
request for a statement of decision on which it contends the trial
court ruled erroneously or failed to rule. Any such contention
therefore is forfeited, and we limit our analysis to the language
quoted by Hollywood Way in its appellate briefing. (See Osornio
v. Weingarten (2004) 124 Cal.App.4th 304, 316, fn. 7 [contention
raised below but not advanced on appeal waived].)
       Turning to the arguments on appeal, Hollywood Way
contends the trial court failed to address adequately its request
for declaratory relief and accompanying questions in the request
for a statement of decision. Hollywood Way focuses on the
sentence in the statement of decision stating, “Insofar as
[Hollywood Way’s] cross-claim for declaratory relief seeks the
Court’s declaration regarding the rights of the parties under the
REA concerning development of their respective parcels, the
Court has done so with respect to [Burbank Hotel’s] request for
declaratory relief.” Hollywood Way contends this was error,
because resolution of Burbank Hotel’s declaratory relief request
did not in fact address Hollywood Way’s request.
       Hollywood Way characterizes Burbank Hotel’s request as
limited to the consent issue, that is, on what issues the REA
required the consent of the other property owner. Hollywood
Way claims its request was broader, seeking a declaration as to
“whether—independent from the consent issue—further
development must adhere to the terms of the REA, including the
zoning requirements of [Planned Development 89-1] and the
parties’ easement rights.”
       The flaw in Hollywood Way’s argument is that there is no
“actual controversy” on the issue on which it sought declaratory




                                   12
relief. Hollywood Way identifies no evidence suggesting that
Burbank Hotel has taken the position that it may develop its
property without complying with any aspect of the REA, or that it
has taken any actions demonstrating an intent not to comply
with the REA. Nor does Hollywood Way identify any terms of the
REA on which the parties disagree, apart from the issue of
consent on which the trial court expressly ruled and which
Hollywood Way does not contest on appeal.7
       Indeed, the evidence shows Burbank Hotel repeatedly
confirming that it must comply with the REA, and specifically
with section 6.21’s requirement that it seek city approval and
comply with “applicable laws and codes, including, without
limitation, the provisions of Planned Development 89-1.”
Burbank Hotel stated in correspondence to Hollywood Way that
“any further building or development shown on the site plans, or
otherwise, requires City approval and compliance with the terms
of the REA,” and, later, “that certain contemplated changes to the
site must be approved by the City of Burbank.” At trial, Burbank
Hotel’s managing partner testified that Burbank Hotel could not
“do anything in violation of law, including [Planned Development
89-1 and] . . . city codes and provisions,” a position echoed by
Burbank Hotel’s counsel.


      7  Assuming arguendo the trial court did not rely on the
absence of an actual controversy to deny Hollywood Way’s
request for a declaratory judgment, “we may affirm the trial
court’s ruling ‘on any basis presented by the record whether or
not relied upon by the trial court.’ [Citation.]” (McClain v.
Octagon Plaza, LLC (2008) 159 Cal.App.4th 784, 802.) The
parties, moreover, have briefed whether Hollywood Way’s
declaratory relief claim presents an actual controversy.




                                   13
       Hollywood Way in fact cites this evidence in its appellate
briefing. In arguing that it was entitled to declaratory relief,
Hollywood Way notes that “Burbank Hotel never disputed that
the REA is valid and enforceable,” and “expressly acknowledged
the REA’s limitations on further development.” Citing the
testimony and statements of the managing partner and counsel
of Burbank Hotel summarized above, Hollywood Way contends
“the parties agree that the [Planned Development 89-1] zone
restricts the uses of the Property.” “Nevertheless,” argues
Hollywood Way, “the statement of decision failed to address”
Hollywood Way’s claim for declaratory relief.
       In making this argument and citing this evidence,
Hollywood Way appears to contend that because Burbank Hotel
did not dispute that the REA placed limitations on its ability to
develop its property, there was no reason for the trial court not to
grant declaratory relief so stating. Hollywood Way has it
backwards—when an issue is undisputed, there is no “actual
controversy” and therefore no basis for declaratory relief. Any
declaration from the trial court would simply reiterate the terms
of the REA, terms that are not in dispute.
       Hollywood Way argues there is an actual controversy
demonstrated by the parties’ ongoing dispute since 2016
regarding development of the hotel property. We certainly agree
the parties are in conflict—Burbank Hotel wishes to develop its
property and Hollywood Way opposes that development. There is
no indication, however, that the parties are in conflict over the
specific issue underlying Hollywood Way’s declaratory relief
claim, namely whether Burbank Hotel’s development plans must
comply with the REA, including compliance with city laws and
regulations and preservation of the parties’ easement rights.




                                    14
       Hollywood Way notes its easement rights are protected
solely by the REA, and not “by the City or its zoning regulations.”
Thus, Burbank Hotel’s agreement to comply with Planned
Development 89-1 and other applicable laws and regulations
does not guarantee preservation of the easements.
       Assuming arguendo Burbank Hotel’s express reassurances
of REA compliance do not encompass the easements, Hollywood
Way nevertheless fails to show that there is any dispute
regarding the REA’s easement requirements. The fact that
Burbank Hotel may not have affirmatively stated an intent to
comply with the easement requirements, unlike its express
statements that it would comply with zoning and other
regulations, does not compel the conclusion that it therefore
intends to violate the easement requirements. Hollywood Way
identifies no evidence that Burbank Hotel disagrees with
Hollywood Way regarding the easement requirements, or has
taken action contrary to those requirements.
       We note that Hollywood Way’s request for a statement of
decision asked, “Has [Burbank Hotel] demonstrated, by a
preponderance of the evidence, that any development of new
building(s) it seeks to develop on the Hotel Parcel will not
substantially interfere with [Hollywood Way’s] easements over
the Driveways and Parking Areas of the Hotel Parcel?” It was
not Burbank Hotel’s burden as cross-defendant to prove this;
rather, it was Hollywood Way’s burden to prove Burbank Hotel’s
conduct justified the declaratory relief sought. (Boosman v.
United Bldg. Co. (1952) 109 Cal.App.2d 486, 488 [plaintiff has
burden to show the presence of an actual controversy and “that
conditions existed which would justify the court in exercising its




                                   15
discretionary powers to grant . . . declaratory relief”].) On appeal,
Hollywood Way identifies no evidence satisfying that burden.
       Hollywood Way argues it may seek a declaratory judgment
to avert future litigation, and need not wait for Burbank Hotel to
breach the REA by moving forward with development. We do not
disagree with this, but Hollywood Way must nonetheless
demonstrate “ ‘ “a probable future controversy.” ’ ” (Artus, supra,
19 Cal.App.5th at p. 934.) Again, Hollywood Way identifies no
evidence Burbank Hotel intends to or is likely to take any action
in violation of the REA. To the extent Hollywood Way is trying to
avert future violations of the REA, its declaratory relief claim is
“pure speculation.” (Ibid. [plaintiff’s suggestion that future
homeowner’s association elections could violate certain statutes
was speculative, and thus “insufficient to support declaratory
relief”].)
       Hollywood Way contends Burbank Hotel’s “continued
resistance” to Hollywood Way’s request for declaratory relief
“alone establishes an actual controversy.” We decline to hold that
merely opposing a declaratory relief action thereby creates a
controversy entitling the plaintiff to declaratory relief.




                                    16
                          DISPOSITION

     The judgment is affirmed. Respondent is awarded its costs
on appeal.
     NOT TO BE PUBLISHED.



                                           BENDIX, Acting P. J.

We concur:




             CHANEY, J.




             CRANDALL, J.*




      * Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                   17